Citation Nr: 1639957	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  02-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder status post hemicolectomy, on a direct basis.  

2.  Entitlement to service connection for joint pain and myalgias on a direct basis.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for fatigue, on a direct basis.

5.  Entitlement to service connection for memory loss, on a direct basis.

6.  Entitlement to service connection for hot flashes, on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran was a member of the United States Army Reserve during which time he had active duty for training (ACDUTRA) from July 1988 to December 1988, and active duty from January 1991 to May 1991 in support of Operation Desert Shield and Desert Storm.  He continued in the Reserve until May 1994.

This appeal to the Board of Veterans' Appeals (Board) is from November 1999 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially testified during a Travel Board hearing before a Veterans Law Judge (VLJ) in September 2004.  The Veteran was notified in July 2015 that the VLJ who conducted the hearing was no longer employed at the Board, and he was offered the opportunity to have another hearing with a different VLJ.  The Veteran accepted the offer and, in July 2016, he testified during a Travel Board hearing before the undersigned VLJ.  Transcripts of both hearings are of record.  

During the course of the appeal, these issues were remanded in April 2005, November 2009, February 2013, January 2014, and September 2014. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for a gastrointestinal disorder, joint pain/myalgia, and arthritis are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran does not have diagnoses of separate and distinct disabilities manifested by fatigue, memory loss, or hot flashes.


CONCLUSION OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for memory loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for hot flashes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2007 and March 2006 Notification Letters, September 2004 and July 2016 Board Hearing transcripts, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records have been obtained as have post service records, and the matter has been remanded multiple times to ensure all necessary development has been accomplished.  A VA examination in relation to the Veteran's fatigue, but no examination was ordered to directly addressed memory loss and hot flashes since the record indicates the Veteran's memory loss is related to service-connected disabilities, and there is no competent evidence showing a diagnosis associated with hot flashes.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

II. Legal Criteria and Analysis

As an initial matter, the Board notes that the issues below are only under consideration on a direct basis.  The claimed conditions were previously denied by the Board on the basis of undiagnosed illnesses related to Persian Gulf service.  There was no appeal of that decision.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since no such disease or disability has been diagnosed or identified, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

Fatigue

The Veteran contends he has chronic fatigue disability related to his military service.  

In September 2004, the Veteran testified that he is always tired and had no energy.  He stated that he was unsure if it was related to PTSD or sleep apnea.  He added that he did not have a diagnosis of fatigue because it has been included with other things.  See page14 of Hearing Testimony received September 2004.  

More recently, he testified that he had been diagnosed as having hypogonadism, which was a thyroid issue.  He added that he had fatigue even when his testosterone levels were normal and that a physician told him that it could be related to the hypothyroidism.  See pages 6 and 7 of Hearing Testimony received July 2016.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of fatigue.  See STR - Medical.

His complaints of fatigue date back to his July 1997 Persian Gulf examination when he reported a history of intermittent fatigue that originated in June 1991.   His fatigue was now more constant.  See Medical Treatment Record - Government Facility (MTR-GT) received July 1997.

That same month he also reported being fatigued for the past 6 months throughout the day.  See page 4 of MTR-GT received November 1997.

August 1998 treatment records also note complaints of malaise.  See page 1 of MTR - GT received August 1998 and page 50 of MTR-GT received September 2011.

He reported a feeling of overall fatigue in January 2000.  See page 1 of MTR-GT received January 2000.
Despite his complaints over the years, the Veteran has not been diagnosed with a fatigue disorder.  

Although chronic fatigue syndrome was noted in January 2002, a December 2002 VA examination specifically designed to diagnose chronic fatigue syndrome found the criteria were not met.  The clinician noted that standard protocol requires rejection of this diagnosis if another cause for chronic fatigue is found.  In this case, his tiredness was likely related to his depression and PTSD.  See VA Examinations received January 2002 and December 2002.

As noted by the Veteran, his fatigue and lack of stamina were also attributed to his hypogonadism.  See MTR - GT received March 2010.  

A May 2000 VA Gulf War Examination found no diagnosis for the Veteran's complaints of fatigue, and attributed his symptoms to daily living and work stress.  See VA Examination received May 2000.  

An October 2001 record diagnosed the Veteran with psychophysiological insomnia and dysommnia secondary to medical condition (pain).  See pages 1 and 2 of MTR-GT received September 2011.

An October 2001 neuropsychology note indicated the Veteran anticipated problems to arise and that he would overreact to minor stressors.  This in turn affects his sleep and may make him feel restless or fatigued.  See pages 7 to 10 of MTR-GT received September 2011.

As previously indicated, the Veteran's fatigue has been associated with his PTSD, and the Board notes that the Veteran's complaints of decreased energy were contemplated as part of his PTSD when a 70 percent rating was assigned for his psychiatric disability.  See Rating Decision - Narrative received February 2004.

In short, the Veteran's fatigue has been attributed to many factors to include service-connected PTSD and hypogonadism.  His fatigue has not been diagnosed as a separate and distinct disorder such as chronic fatigue syndrome.

A threshold factor in establishing service connection is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  However, evaluations of his symptoms have not resulted in a diagnosis; instead it has been found to be a symptom of service-connected disabilities.  

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Memory Loss

In September 2004, the Veteran testified that he has had complaints of memory loss since active duty.  He had trouble remembering everyday things and problems with short term memory.  See page 16 of Hearing Testimony.

He recently testified in July 2016 to having difficulty remembering names and telephone numbers.  See page 7 of Hearing Testimony.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of memory problems.  See STR - Medical.  However, complaints of memory loss were noted on July 1999 VA Gulf War examination.  
See VA Examination received July 1999.  
On an associated VA neurological examination, the clinician noted that the Veteran reported some difficulty with concentration and recall, and he did have some difficulty in serial seven subtractions, however, this might have been due to limited effort or nervousness during the examination.  Of note, his recall of three objects was normal as was his serial subtraction of threes, and he currently was employed in an administrative position that suggests a reasonable level of cognitive function.  See VA Examination received July 1999.  

A May 2000 neuropsychological evaluation notes the approximated onset of memory loss was 1992.  Veteran's cognitive problems with attention and memory appeared to be more consistent with tendencies to "pathologize" a fairly normal range of experiences of everyday forgetting and distractibility.  See page 1 of MTR-GT received May 2000. 

A September 2001 MRI of brain due to complaints of memory loss was normal.  See page 65 of MTR-GT received August 2008.

A September 2001 examination showed the Veteran complained of memory problems with an onset of March 1991.  See page 3 of MTR - GT received September 1997.

An October 2001 neuropsychology note shows he has complained of attention and memory difficulties for the last three years.  Neuropsychological testing done in May of 2000 indicated that the Veteran was functioning in the high average to average range and attention and memory problems were more likely due to anxiety and/or depression.

On January 2003 VA mental health examination, the Veteran reported that he dropped out of a Master's degree program due to problems with memory and concentration.  See VA Examination received January 2003.

A December 2009 VA endocrine examination shows that his hypogonadism results in memory loss and decreased concentration.  See MTR - GT received March 2010.

The Veteran has continued to complain of memory problems over the years, however, he has not been diagnosed with a memory or cognitive disorder.  Instead, his memory problems are shown to be a symptom of his service-connected psychiatric disability and hypogonadism.  His complaints surrounding concentration problems were contemplated at part of his PTSD when a 70 percent rating was assigned.  See Rating Decision - Narrative received February 2004. The assignment of a separate compensable rating for memory impairment as a separate disability, which is not shown, would nonetheless result in pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

Moreover, his memory problems have even been identified as generally falling within the range of normal, commonplace experiences.  Such weighs against a finding that the Veteran has a diagnosis of a memory loss.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hot Flashes

The Veteran's September 2004 testimony indicated that he had a tendency to sweat at night when he was falling asleep.  He testified that this has been attributed to his PTSD.  See Page 14 of Hearing Testimony.  

In July 2016, he testified that he had hot flashes during service and that they have continued.  See page 9 of Hearing Testimony.  

In July 1997, the Veteran reported having an onset of sweating in February 1991.  See page 4 of MTR-GT received June 2010.  

The July 1999 VA Gulf War examination noted the Veteran's hot flashes and attacks of sweating twice a week.  See VA Examination received July 1999.  

On January 2002 Gulf War examination, the Veteran reported having hot flashes that primarily occurred at night.  No diagnosis involving hot flashes was reported.  See VA Examination received January 2002.

In March 2009, the Veteran reported that he had hot flashes at night which started about March 1991.  See page 39 of MTR-GT received February 2014.

The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board does not doubt the credibility of such statements, but to the extent that his symptom is believed to be associated with a diagnosed disorder, there is no medical evidence to support this assertion.  He is not competent to diagnose a disability manifested by hot flashes.

In short, the evidence does not establish that the Veteran has a diagnosis associated with hot flashes.  A current diagnosis is the cornerstone to any claim for service connection.  See Brammer, supra.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim, therefore, is denied.


ORDER

Entitlement to service connection for fatigue  is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for hot flashes is denied.




REMAND

Pursuant to the Board's January 2014 remand, the Veteran was examined and an opinion was obtained to determine the likely etiology of the claimed gastrointestinal disorder.  The clinician opined that the Veteran's claimed GI condition was less likely than not related to service; however, since the clinician also stated that the Veteran did not have colitis or irritable bowel syndrome these disorders do not appear to have been contemplated in the opinion.  

The Veteran has a complicated history regarding his gastrointestinal disorder and while some disorders, such as crohn's disease, were ruled out, there appear to be definite diagnoses of colitis and irritable bowel syndrome in the record.  The fact that there may not have been any current evidence of them at the time of the examination does not negate the fact that they were diagnosed and treated during the course of the appeal.  See March 2002 VA examination received March 2002, VA Examination received July 2002, and page 40 of MTR-GT received February 2010.  Consequently, these disorders, even by history, must be included in any opinion expressed.  See McClain v. Nicholson, 21 Vet.App. 319 (2007).

In support of his claim, the Veteran's representative submitted a medical opinion along with a waiver of initial RO consideration.  In this statement, the physician noted that surgery in 1999 revealed an unknown pathogen that was registered in the Kuwait register and that prior to this his symptoms began in 1991.  Based on his history, the physician essentially opined that the Veteran's gastrointestinal symptoms started with an unknown pathogen associated with his military service.  See MTR-GT received July 2016.  

Although this opinion is favorable to the claim, it does not have sufficient probative value to grant the claim because the physician did not explain how she reached the conclusion that the pathogen was related to service.  

Since there is also evidence that suggests the Veteran's current joint complaints, which have been diagnosed as reactive arthritis, are secondary to his gastrointestinal disorder, these claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a gastroenterologist to review the Veteran's electronic claims file.  If the physician determines an examination in necessary then one should be scheduled and all appropriate tests and studies should be accomplished.  The report should discuss the Veteran's medical history and lay assertions.

a) The examiner must address the following:

i. Does the Veteran have a gastrointestinal disorder that is least as likely as not related to his active duty service?  In rendering this opinion, the physician is advised that the diagnoses of colitis and irritable bowel syndrome must be included in the opinions since these were shown to be present during the course of the appeal.  

ii. If a gastrointestinal disorder is related to service, then opine whether the Veteran's reactive arthritis at least as likely as not caused or aggravated by the gastrointestinal disorder.   

b) In rendering these opinions, the clinician must consider credible evidence that the Veteran had diarrhea in Germany and that he had symptoms of diarrhea or loose stools that predated his May 1999 surgery.

c) The clinician must also discuss the July 2016 VA opinion that links the Veteran's gastrointestinal disorder to the unknown pathogen that the physician believes is associated with service.

d) The clinician is advised not to consider the disability based on any service in the Persian Gulf since it has been determined that he did not have any active duty service there.  He is only shown to have been in Germany.

e) A rationale is needed to support all opinions expressed.

2.  After completing the above and any other necessary development, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theseclaims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


